DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 should recite “wherein the non-threaded section comprises a uniform diameter along the length (L3) of the non-threaded section”.  
Claim 4: replace “An” with –The—
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein length (L2) of the second section is in the range of 0.2L and 0.5L”. However, it is unclear what L represents. Examiner recommends amending as follows “wherein the length (L2) of the second section is in the range of [[0.2L and 0.5L]] 0.2-0.5 times the total length of the elongate body.”
The same applies to claim 12.
Claim 18 recites “An orthopaedic bone stabilisation device wherein the first threaded section and/or the second threaded section comprises a plurality of parallel helical threads”. However, if this is an independent claim, antecedence is lacking for many of its limitations. Examiner evaluated the claim as reciting “[[An]]The orthopaedic bone stabilisation device in accordance with claim 1, wherein the first threaded section and/or the second threaded section comprises a plurality of parallel helical threads”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaufmann et al. (US 2021/0353337), hereinafter “Kaufmann”.
Regarding claim 1, Kaufmann discloses an orthopaedic bone stabilisation device (FIGS. 2) comprising: an elongate and integrally formed body (201) having a length (208-210) extending between a proximal end and a distal end, the elongate body further comprising: a first threaded section (209) comprising a head (209) located at the proximal end, the head being configured to interface with a driver (via 207), the threaded section comprising external threads extending along a length (length of 209) of the first threaded section, the first threaded section extending between the proximal end of the elongate body and a first location (distal end of 209) of the elongate body wherein the first threaded section tapers (211) from the proximal end to the first location such that outer thread diameter of the first section gradually decreases from the proximal end to the first location of the elongate body (FIG. 2B), and a second threaded section (208) comprising external threads, the second threaded section having a length (length of 208) and a substantially uniform thread diameter and extending between the distal end of the elongate body and a second location of the elongate body (FIG. 2B).  
Regarding claim 2, Kaufmann discloses the orthopaedic bone stabilisation device in accordance with claim 1, further comprising a non-threaded section (210) having a length (length of 210) positioned between the first and second threaded sections wherein said non-threaded section extends between the first and second locations of the elongate body (FIG. 2A).  
Regarding claim 3, Kaufmann discloses the orthopaedic bone stabilisation device in accordance with claim 2, wherein the non-threaded section comprises a uniform diameter along the length of the non-threaded section (FIG. 2B).  
Regarding claim 4, Kaufmann discloses the orthopaedic bone stabilisation device in accordance with claim 2, wherein the length of the non-threaded section is less than 50% of the length of the elongate body (FIG. 2B).  
Regarding claim 5, Kaufmann discloses the orthopaedic bone stabilisation device in accordance with claim 1, wherein each of the first and second threaded sections comprises a respective shank diameter (diameters of first and second threaded sections).  
Regarding claim 6, Kaufmann discloses the orthopaedic bone stabilisation device in accordance with claim 5, wherein a shank diameter of the non-threaded section is substantially equal to the shank diameter of the second section (FIG. 2B).  
Regarding claim 7, Kaufmann discloses the orthopaedic bone stabilisation device in accordance with claim 1, wherein the outer thread diameter of the first section at the proximal end is 1.2 to 1.6 times the outer thread diameter of the first section at the first location (FIG. 2B).  
Regarding claim 8, Kaufmann discloses the orthopaedic bone stabilisation device in accordance with claim 1, wherein the outer thread diameter of the first section at the proximal end is 1.3 to 1.5 times the outer thread diameter of the first section at the first location (FIG. 2B).  
Regarding claim 9, Kaufmann discloses the orthopaedic bone stabilisation device in accordance with claim 1, wherein length of the first section is in the range of 0.2L and 0.5L.  
Regarding claim 10, Kaufmann discloses the orthopaedic bone stabilisation device in accordance with claim 1, wherein length (L1) of the first section is at least 0.25L.  
Regarding claim 11, Kaufmann discloses the orthopaedic bone stabilisation device in accordance with claim 1, wherein length of the second section is in the range of 0.2-0.5 times the total length of the elongate body (FIG. 2B).  
Regarding claim 12, Kaufmann discloses the orthopaedic bone stabilisation device in accordance with claim 1, wherein length of the second section is at least 0.25 times the total length of the elongate body (FIG. 2B).  
Regarding claim 13, Kaufmann discloses the orthopaedic bone stabilisation device in accordance with claim 1, wherein the threads on the first section have the same pitch as a pitch of the threads on the second section (FIG. 2B).  
Regarding claim 14, Kaufmann discloses the orthopaedic bone stabilisation device in accordance with claim 1, wherein at least one of said first or second sections further comprises one or more cutting flutes (233).  
Regarding claim 15, Kaufmann discloses the orthopaedic bone stabilisation device in accordance with claim 14, wherein the cutting flutes are located at circumferentially spaced positioned along the first and/or second threaded sections and interrupting the threads (FIG. 2A).  
Regarding claim 16, Kaufmann discloses the orthopaedic bone stabilisation device in accordance with claim 15, wherein the cutting flutes are helical flutes (FIG. 2A).  
Regarding claim 17, Kaufmann discloses the orthopaedic bone stabilisation device in accordance with claim 1, wherein the elongate body comprises a cannula (213) extending through the length of the elongate body.  
Regarding claim 18, Kaufmann discloses the orthopaedic bone stabilisation device in accordance with claim 1, wherein the first threaded section and/or the second threaded section comprises a plurality of parallel helical threads (FIG. 2B).  
Regarding claim 19, Kaufmann discloses a method for repairing a bone utilizing an orthopaedic bone stabilisation, the device comprising: an elongate and integrally formed body (201) having a length (208-210) extending between a proximal end and a distal end with a cannula (213) extending therethrough, the elongate body further comprising: a first threaded section (209) comprising a head (209) located at the proximal end, the head being configured to interface with a driver (via 207), the threaded section comprising external threads extending along a length (length of 209) of the first threaded section, the first threaded section extending between the proximal end of the elongate body and a first location (distal end of 209) of the elongate body wherein the first threaded section tapers (211) from the proximal end to the first location such that outer thread diameter of the first section gradually decreases from the proximal end to the first location of the elongate body (FIG. 2B), and a second threaded section (208) comprising external threads, the second threaded section having a length (length of 208) and a substantially uniform thread diameter and extending between the distal end of the elongate body and a second location of the elongate body (FIG. 2B), the method including the steps of: (a) inserting a guide wire (230) into a fractured bone to extend the guide wire across one or more fractures in the bone, and; MBK0008US7(b) positioning the entire length (L) of the bone stabilisation device completely into the bone by (i) positioning the guide wire in the cannula of the stabilisation device, (ii) rotationally driving the device by engaging a driving end of a driving tool with the head of the device and rotatably driving the device using the driving tool over the guide wire until the device is positioned completely inside the opening on each side of the fracture in order to stabilize the bone (known in SI joint fusion).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775